DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 25, 32, 33, 40, 41, 48 and 49 rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention Geirhofer et al. (Pub. No.: 2011/0282989), Geirhofer.
As to claim 1, Geirhofer teaches a method for supporting user equipment (UE) communications, comprising: 
transmitting, by a first UE to a second UE, a data stream, wherein the data stream is mapped to frequency-domain channel resources of a set of device-to-device (D2D) resources and to time-domain channel resources of the set of D2D resources, the set of D2D resources for (Geirhofer  Fig. 3 P2P group owner communicating with P2P client and [0041] Fig. 2C resource portioning to support P2P communication using both TDM and FDM)
wherein the frequency-domain channel resources and the time-domain channel resources are mapped in accordance with a frequency-domain multiplexing sequence of the first UE and a time-domain multiplexing sequence of the first UE (Geirhofer [0043] P2P devices may communicate peer-to-peer using the resources allocated for P2P communication and [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces) via the resource negotiation. The P2P device may then communicate with one or more other P2P devices in its P2P group using its assigned resources), 
wherein the frequency-domain multiplexing sequence of the first UE indicates the frequency-domain channel resources of the set of D2D resources used by the first UE for transmission of the data stream (Geirhofer [0039] [FIG. 2A shows a design of resource partitioning to support P2P communication on the uplink spectrum with frequency division multiplexing (FDM)).  and 
wherein the time-domain multiplexing sequence of the first UE indicates the time- domain channel resources of the set of D2D resources used by the first UE for transmission of the data stream (Geirhofer [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces)

 
As to claim 32, Geirhofer teaches a method for supporting user equipment (UE) communications, comprising: 
receiving, by a first UE from a second UE, a data stream, wherein the data stream is demapped from frequency-domain channel resources of a set of device-to-device (D2D) resources and time-domain channel resources of the set of D2D resources, the set of D2D resources for data transmission or data reception (Geirhofer  Fig. 3 P2P group owner communicating with P2P client and [0041] Fig. 2C resource portioning to support P2P communication using both TDM and FDM)

wherein the frequency-domain channel resources and the time-domain channel resources are demapped in accordance with a frequency-domain multiplexing sequence of the second UE and a time-domain multiplexing sequence of the second UE, wherein the frequency-domain multiplexing sequence of the second UE indicates the frequency-domain channel resources of the set of D2D resources used by the second UE for transmission of the data (Geirhofer [0043] P2P devices may communicate peer-to-peer using the resources allocated for P2P communication and [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces) via the resource negotiation. The P2P device may then communicate with one or more other P2P devices in its P2P group using its assigned resources), and 
wherein the time-domain multiplexing sequence of the second UE indicates the time- domain channel resources of the set of D2D resources used by the second UE for transmission of the data stream (Geirhofer [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces)

As to claim 40, Geirhofer teaches a user equipment (UE), comprising:
 a processor (Geirhofer Fig. 11A (1128 processor); 
and a non-transitory computer readable storage medium coupled to the processor, the non- transitory computer readable storage medium storing programming for execution by the processor to perform operations, the operations comprising (Geirhofer Fig. 11A (1130 memory): 
transmitting, to a second UE, a data stream, wherein the data stream is mapped to frequency-domain channel resources of a set of device-to-device (D2D) resources and to time-domain channel resources of the set of D2D resources, the set of D2D resources for data transmission or data reception (Geirhofer  Fig. 3 P2P group owner communicating with P2P client and [0041] Fig. 2C resource portioning to support P2P communication using both TDM and FDM)

wherein the frequency-domain channel resources and the time-domain channel resources are mapped in accordance with a frequency-domain multiplexing sequence of the UE and a time-domain multiplexing sequence of the UE, wherein the frequency-domain multiplexing sequence of the UE indicates the frequency-domain channel resources of the set of D2D resources used by the UE for transmission of the data stream (Geirhofer [0043] P2P devices may communicate peer-to-peer using the resources allocated for P2P communication and [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces) via the resource negotiation. The P2P device may then communicate with one or more other P2P devices in its P2P group using its assigned resources),  and 
wherein the time-domain multiplexing sequence of the UE indicates the time- domain channel resources of the set of D2D resources used by the UE for transmission of the data stream (Geirhofer [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces)

As to claim 48, Geirhofer teaches a user equipment (UE), comprising:
 a processor (Geirhofer Fig. 11B (1168 processor);
and a non-transitory computer readable storage medium coupled to the processor, the non- transitory computer readable storage medium storing programming for execution by the processor to perform operations, the operations comprising (Geirhofer Fig. 11B (1170 processor); 
receiving, from a second UE, a data stream, wherein the data stream is demapped from frequency-domain channel resources of a set of device-to-device (D2D) resources and time-domain channel resources of the set of D2D resources, the set of D2D resources for data transmission or data reception, wherein the frequency-domain channel resources and the time-domain channel HW 81o8495oUSo7Page 5 of 11resources are demapped in accordance with a frequency-domain multiplexing sequence of the second UE and a time-domain multiplexing sequence of the second UE (Geirhofer  Fig. 3 P2P group owner communicating with P2P client and [0041] Fig. 2C resource portioning to support P2P communication using both TDM and FDM)

wherein the frequency-domain multiplexing sequence of the second UE indicates the frequency-domain channel resources of the set of D2D resources used by the second UE for transmission of the data stream (Geirhofer [0043] P2P devices may communicate peer-to-peer using the resources allocated for P2P communication and [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces) via the resource negotiation. The P2P device may then communicate with one or more other P2P devices in its P2P group using its assigned resources), and 
wherein the time-domain multiplexing sequence of the second UE indicates the time- domain channel resources of the set of D2D resources used by the second UE for transmission of the data stream (Geirhofer [0051] The P2P device may be assigned some resources (e.g., a set of time interlaces)  

As to claims 25, 33, 41 and 49, Geirhofer teaches the method of claims 1, 32 and the UE of claims 40 and 48, wherein the transmitting the data stream comprises: transmitting the data stream to the second UE and another UE (Geirhofer Fig. 3 P2P owner transmits to two P2P clients)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 26-28, 34-36, 42-44, 50-52 and 60-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (Pub. No.: 2012/0014349), herein Chung.

As to claims 26, 34, 42, and 50, Geirhofer teaches the method of claims 1, 32 and the UE of claims 40 and 48. 

Geirhofer does not teach

further comprising: receiving, by the first UE from a network device, a UE-specific radio resource control (RRC) signaling, the RRC signaling comprising an indication of the time-domain multiplexing sequence and the frequency-domain multiplexing sequence

However Chung does teach

further comprising: receiving, by the first UE from a network device, a UE-specific radio resource control (RRC) signaling, the RRC signaling comprising an indication of the time-domain multiplexing sequence and the frequency-domain multiplexing sequence (Chung [0072] UE-specific RRC parameter indicating the frequency domain position of a resource for transmission and [0099] a series of resources for transmission resources multiplexing and configurations such as FDM/TDM to UEs and [0036] To this end, the RRC layer of the UE and the RRC layer of the network exchange RRC messages)
It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Chung, because Chung teaches us The RRC layer controls logical channels, (Chung [0036])



As to claims 27, 35, 43, and 51, the combination of Geirhofer and Chung teach the method of claims 1, 32 and the UE of claims 40 and 48, wherein the time-domain multiplexing sequence and the frequency-domain multiplexing sequence are assigned to the first UE by a network device (Chung [0072] UE-specific RRC parameter indicating the frequency domain position of a resource for transmission and [0099] a series of resources for transmission resources multiplexing and configurations such as FDM/TDM to UEs and [0036] To this end, the RRC layer of the UE and the RRC layer of the network exchange RRC messages)

It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Chung for the same reasons stated in claim 26.



As to claims 28, 36, 44 and 52, the combination of Geirhofer and Chung teach the method of claims 1, 32 and the UE of claims 40 and 48, wherein the time-domain multiplexing sequence and the frequency-domain multiplexing sequence are acquired by the first UE without receiving a grant of the time-domain multiplexing sequence and the frequency-domain multiplexing sequence from a network device (Chung [0099] [0099] In addition to the CDM, FDM, or CDM/FDM scheme described above, it is possible to apply, as other candidates, a series of SRS resource multiplexing and configurations such as CDM/TDM, FDM/TDM, and CDM/FDM/TDM to arbitrary LTE-A UEs (without a grant))


It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Chung for the same reasons stated in claim 26.


As to claims 60-63, the combination of Geirhofer and Chung teach the method of claims 1 and 32, and the UE of claims 40 and 48, wherein the time-domain multiplexing sequence (Chung [0047] A resource block 503 is a resource allocation unit which corresponds to 12 subcarriers in the frequency domain and corresponds to one slot in the time domain)

It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Chung for the same reasons stated in claim 26.


Claims 30, 31, 38, 39, 46, 47, 54 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (Pub. No.: 2007/0129076), herein Cho 

As to claims 30, 38, 46 and 54, Geirhofer teaches the method of claims 1, 32 and the UE of claims 40 and 48,
Geirhofer does not teach

 wherein the first UE operates in a half- duplex mode.  

However Cho does teach

wherein the first UE operates in a half- duplex mode (Cho [0095] the first and the second terminal communicate in half-duplex P2P communication mode) 

	It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Cho, because Cho teaches us how to eliminate interference influence of the transmission signal from the received signal input to the demodulator (Cho [0065])

As to claim 31, 39, 47 and 55 the combination of Geirhofer and Cho teaches the method of claims 1, 32 and the UE of claims 40 and 48,, wherein the second UE operates in a half- duplex mode (Cho [0095] the first and the second terminal communicate in half-duplex P2P communication mode) 

It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Cho for the same reasons stated in claim 30.



Claims 56-59  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orrell. JR et al. (Pub. No.: 2010/0094554), herein Orrell
As to claims 56-59, Geirhofer teaches the method and UE of claims 1, 32, 40 and 48, 

across the frequency-domain channel resources and the time-domain channel resources indicated by the frequency-domain multiplexing sequence and the time-domain multiplexing sequence (Geirhofer  Fig. 3 P2P group owner communicating with P2P client and [0041] Fig. 2C resource portioning to support P2P communication using both TDM and FDM)
  

	Geirhofer does not teach

wherein the data stream is repeated 
	However Orrell does teach
wherein the data stream is repeated (Orrell [0031] repeat the transmission of data)
	It would have been obvious before the effective filing date to combine the teachings of Geirhofer and Orrell, because Orrell teaches  providing systems and methods for accessing time data and position data from a mobile station over a short-range data link in order to enhance position data corresponding to the navigational unit, and to decrease the amount of time necessary to acquire a satellite signal during the power up phase of the navigational unit (Orrell [0023])




Allowable Subject Matter
Claims 29, 37, 45 and 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. The applicant states “Geirhofer's asserted frequency-domain multiplexing sequence and time-domain 
multiplexing sequence at best relate to indicating resources assigned to a group of devices for P2P communications, not the channel resources of the first UE and used by the first UE for D2D communications.” (applicant remarks page 1). The examiner respectfully disagrees. Geirhofer [0017] teaches us The P2P device (first UE) may be assigned some resources (e.g., a set of time interlaces) via the resource negotiation. In addition [0039] –[0040] teach us the resource partitioning may be FDM or TDM. For these reasons the examiner maintains the rejection with Geirhofer.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467